

Execution Copy
 
Exhibit 10.1


 
AMENDMENT NO. 7 TO CREDIT AGREEMENT
 
This Amendment No. 7 to Credit Agreement (this “Seventh Amendment”) is entered
into as of January 31, 2009 by and among Select Comfort Corporation (the
“Company”), Select Comfort Retail Corporation, the other financial institutions
signatory hereto (the "Lenders"), JPMorgan Chase Bank, National Association, as
Administrative Agent and Bank of America, N.A., as Syndication Agent.
 
 
RECITALS
 
A.           The Company, the Subsidiary Borrowers, the Administrative Agent and
the Lenders are party to that certain Credit Agreement dated as of June 9, 2006,
as amended pursuant to Amendment No. 1 to Credit Agreement dated as of June 28,
2007, Amendment No. 2 to Credit Agreement dated as of February 1, 2008,
Amendment No. 3 to Credit Agreement dated as of May 30, 2008, Amendment No. 4 to
the Credit Agreement dated as of December 2, 2008, and Amendment No. 5 to the
Credit Agreement dated as of January 2, 2009, and Amendment No. 6 to the Credit
Agreement ("Amendment No. 6") dated as of January 15, 2009 (the “Credit
Agreement”).  Unless otherwise specified herein, capitalized terms used in this
Seventh Amendment shall have the meanings ascribed to them by the Credit
Agreement.
 
B.           The Company has requested that the Administrative Agent and the
Lenders further amend the Credit Agreement to reflect certain changes thereto
and to grant a limited waiver with respect to the Credit Agreement.
 
C.           The Administrative Agent and the undersigned Lenders are willing to
amend the Credit Agreement and to grant a limited waiver on the terms and
conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.           Reduction of Aggregate Commitments.  Notwithstanding the terms and
provisions of Amendment No. 6, the aggregate amount of the Lenders' Commitments
shall be reduced to $85,000,000 commencing on March 1, 2009 and to $80,000,000
commencing on July 1, 2009.  Accordingly, Schedule 2.01 of the Credit Agreement
is hereby amended and restated as set forth on Annex I hereto.
 
2.           Limited Waiver.  Upon satisfaction of the conditions to
effectiveness set forth in paragraph 5 below, the Administrative Agent and the
Lenders signatory hereto hereby waive the requirement that the Company comply
with the financial covenant set forth in Section 6.09 of the Credit Agreement
for the fiscal periods ending on or about December 31, 2008 and January 31,
2009, respectively, and with the financial covenant set forth in Section 6.12 of
the Credit Agreement for the fiscal period ending on or about December 31, 2008,
provided such waivers shall expire at 5 p.m. on February 28, 2009, at which time
the terms and provisions of Sections 6.09 and 6.12 of the Credit Agreement shall
be effective with the same force and effect under the Credit Agreement as if
such waivers had not been given.
 

--------------------------------------------------------------------------------


3.           Ratification.  The Company hereby ratifies and confirms its
undertakings set forth in paragraph 4(b) of Amendment No. 6 and acknowledges
that any breach thereof shall constitute an Event of Default under the Credit
Agreement.
 
4.           Representations and Warranties of the Company.  The Company
represents and warrants that:
 
(a)           The execution, delivery and performance by the Company of this
Seventh Amendment has been duly authorized by all necessary corporate action and
this Seventh Amendment is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
(b)           Each of the representations and warranties contained in the Credit
Agreement and the other Credit Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except any
such representation or warranty that expressly relates to or is made expressly
as of a specific earlier date, in which case such representation or warranty
shall be true and correct with respect to or as of such specific earlier date).
 
(c)           After giving effect to this Seventh Amendment, no Default has
occurred and is continuing.
 
5.           Effective Date.  This Seventh Amendment shall become effective upon
receipt by the Administrative Agent of (i) duly executed counterparts of this
Seventh Amendment from the Company, Select Comfort Retail Corporation and the
Lenders, (ii) the Reaffirmation of Guaranty in the form attached hereto as
Exhibit A executed by each of the Subsidiary Guarantors, and (iii) payment of
all fees and out-of-pocket costs and expenses of its counsel and the financial
advisor retained by its counsel invoiced through the date hereof.
 
6.           Reference to and Effect Upon the Credit Agreement.
 
(a)           Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Seventh
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein.  Upon the
effectiveness of this Seventh Amendment, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby.
 
- 2 -

--------------------------------------------------------------------------------


 
7.           Release of Claims and Waiver.  Each of the Company and each of its
Subsidiaries hereby releases, remises, acquits and forever discharges each of
the Lenders and such Lender's employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
"Released Parties"), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Seventh Amendment, the
Collateral, the Loans, the Credit Agreement, or the other Credit Documents (all
of the foregoing hereinafter called the "Released Matters").  Each of
the Company and each of its Subsidiaries acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
Company and each of its Subsidiaries represents and warrants to the Lenders that
it has not purported to transfer, assign or otherwise convey any right, title or
interest of the Company in any Released Matter to any other person and that the
foregoing constitutes a full and complete release of all Released Matters.
 
8.           Costs and Expenses. The Company hereby affirms its obligations
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Seventh Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
 
9.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to
conflict of law provisions thereof).
 
10.           Headings.  Section headings in this Seventh Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Seventh Amendment for any other purposes.
 
11.           Counterparts.  This Seventh Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original but all such counterparts shall constitute one and the same instrument.
 
[signature pages follow]
 

- 3 - 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Seventh Amendment as of the
date and year first above written.
 
SELECT COMFORT CORPORATION, as a Borrower
 
By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  Senior Vice President & CFO


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  Senior Vice President & CFO


 

- 4 - 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually, as Administrative Agent
and as Collateral Agent
 
By                      /s/ Patricia S.
Carpen                                                      
Name:                Patricia S. Carpen
Title:                  Vice President


 
BANK OF AMERICA, N.A., individually and as Syndication Agent
 
By                      /s/ Lynn D.
Simmons                                                      
Name:                Lynn D. Simmons
Title:                  Senior Vice President


 
CITICORP USA, INC., as a Lender
 
By                      /s/ Sugam
Mehta                                           
Name:                Sugam Mehta
Title:                  Vice President


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By                      /s/ Troy
Jefferson                                           
Name:                Troy Jefferson
Title:                  Vice President


 
BRANCH BANKING AND TRUST CO., as a Lender
 
By                      /s/ Troy R.
Weaver                                           
Name:                Troy R. Weaver
Title:                  Senior Vice President

- 5 - 
 

--------------------------------------------------------------------------------

 

ANNEX I


Schedule 2.01


Commitments




 
January 31, 2009 –
February 28, 2009
March 1, 2009 – June
30, 2009
July 1, 2009 and
thereafter
JPMorgan Chase Bank, National Association
$24,300,000
$22,950,000
$21,600,000
Bank of America, N.A.
$20,700,000
$19,550,000
$18,400,000
Citicorp USA, Inc.
$18,000,000
$17,000,000
$16,000,000
Wells Fargo Bank, National Association
$13,500,000
$12,750,000
$12,000,000
Branch Banking and Trust Co.
$13,500,000
$12,750,000
$12,000,000
TOTAL    
$90,000,000
$85,000,000
$80,000,000


- 6 -
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
REAFFIRMATION OF GUARANTY
 
The undersigned hereby acknowledges receipt of a copy of Amendment No. 7 to the
Credit Agreement (the “Seventh Amendment”) dated as of January 31, 2009, and
reaffirms its obligations under the Subsidiary Guaranty dated as of June 9, 2006
in favor of JPMorgan Chase Bank, National Association, as Administrative Agent,
and the Lenders (as defined in the Seventh Amendment).
 
Dated as of January 31, 2009
 


 
SELECT COMFORT RETAIL CORPORATION
 
By                      /s/ James C.
Raabe                                           
Name:                James C. Raabe
Title:                  Senior Vice President & CFO



- 7 - 
 

--------------------------------------------------------------------------------

 
